Per Curiam.

Upon review of the film, “ Deep Throat ”, we find it constitutionally obscene under both the statutory and decisional guidelines (Penal Law, § 235.00; Miller v. California, 413 U. S. 15; Paris Adult Theatre I v. Slaton, 413 U. S. 49; Peo*661ple v. Heller, 29 N Y 2d 319, upon rearg. 33 N Y 2d 314; Redlich v. Capri Cinema, 43 A D 2d 27, 29).
Since defendant is a corporation, ‘ ‘ the only penal sanction that can be used is a fine ” (Preiser, Practice Commentary, McKinney’s Cons. Laws, Book 39, p. 166); a fine is the sole penalty (Penal Law, § 80.10). Hence, defendant was not entitled to trial by jury (Rankin v. Shanker, 23 N Y 2d 111, 120; Mature Enterprises v. Hogan, N. Y. L. J., Nov. 16, 1972, p. 2, col. 1). In the fact pattern before us, we conclude that the fine imposed was not excessive (Rankin v. Shanker, supra; People v. Gittelson, 18 N Y 2d 427, 431, affg. 25 A D 2d 265).
The judgment of conviction should be affirmed.
Concur — Markowitz, P. J., Fine and Frank, JJ.
Judgment of conviction affirmed.